IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM TAYLOR REIL,                          No. 25 MAP 2015

                    Appellant
                                              Appeal from the Order of the
                                              Commonwealth Court dated February 2,
             v.                               2015 at No. 644 MD 2014


PENNSYLVANIA DEPARTMENT OF
TRANSPORTATION AND ITS BUREAU
OF DRIVER LICENSING LESLIE
RICHARDS, SECRETARY, KARA N.
TEMPLETON, DIRECTOR OF BDL,

                    Appellees


                                        ORDER



PER CURIAM                                             DECIDED: February 16, 2016

      AND NOW, this 16th day of February, 2016, Appellant’s Notice and Demand for

Oral Argument is DENIED, and the Order of the Commonwealth Court is AFFIRMED.

      Mr. Justice Eakin did not participate in the consideration or decision of this case.